           IN THE UNITED ST ATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                     EASTERN DIVISION

ROBERT VAUGHAN
Reg. #46688-424                                                      PETITIONER

v.                      No. 2:19-cv-46-DPM

DEWAYNE HENDRIX,
Warden, FCI-Low, Forrest City                                       RESPONDENT

                               ORDER
     Motion to reconsider, NQ 13, denied. This Court lacks subject
matter jurisdiction to hear Vaughan's§ 2241 petition. If Vaughn wants
to challenge the lawfulness of his conviction and sentence, then he must
do so through a § 2255 motion in the sentencing court. And if he wants
to challenge the conditions of his confinement, then he must do so
through a § 1983 complaint.
     So Ordered.


                                 D.P. Marshall Jr.
                                 United States District Judge

                                     ;). l   Oc-/-b l,,ui_ ~O l't
